          Case 3:16-md-02741-VC Document 3093 Filed 03/19/19 Page 1 of 2




                              UNITED STATES DISTRICT COURT

                            NORTHERN DISTRICT OF CALIFORNIA


 IN RE: ROUNDUP PRODUCTS                             MDL No. 2741
 LIABILITY LITGATION
                                                     Case No. 16-md-02741-VC

                                                     PRETRIAL ORDER NO. 118: RULING
 This document relates to:
                                                     ON PHASE 2 DEPOSITION
 Hardeman v. Monsanto, 3:16-cv-00525-VC              DESIGNATIONS FOR DR. REEVES



         The following are the Court’s evidentiary rulings on the plaintiff’s Phase 2 designations

for Dr. Reeves:

 Page Where Objection Appears        Ruling
 23:02-20                            Sustained for lines 2-6; overruled for the remainder
 23:24-24:21                         Sustained for 23:24 to 24:05; overruled for the remainder
 29-55                               All overruled
 65                                  Overruled except for the 2nd and 3rd sentences of the attorney
                                     question (lines 3-7)
 66-120                              All overruled
 121-122                             Sustained for 122:02 to 122:24; overruled for the remainder
 123-175                             All overruled
 179:03-08                           Sustained for the first sentence; overruled for the second
                                     sentence
 179-181                             All overruled
 182-183                             Sustained for 182:11-19; overruled for the remainder
 184-185                             All overruled
        Case 3:16-md-02741-VC Document 3093 Filed 03/19/19 Page 2 of 2



 186:04-18                         Overruled for 186:04-15; sustained for the remainder
 186:23-193:07                     All sustained
 193:24-210                        All overruled
 211-215:19                        All sustained
 215:23-301                        All overruled
 303:03-12                         Sustained for lines 9-11 (first sentence); overruled for the
                                   remainder
 303:14-467                        All overruled
 493:04-522                        All sustained

All objections to Monsanto’s counters to designations that are being admitted are overruled.

       The following are the Court’s evidentiary rulings on Monsanto’s Phase 2 designations for

Dr. Reeves:

 Page Where Objection Appears      Ruling
 762-769                           All overruled
 769:16-771:05                     Sustained
 776-797                           All overruled



       IT IS SO ORDERED.

Date: March 19, 2019                                         ___________________________
                                                             Honorable Vince Chhabria
                                                             United States District Court
